Citation Nr: 1822304	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-14 961		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder.


ORDER

Service connection for major depressive disorder and anxiety disorder is granted.


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran has a current diagnosis of PTSD.

2.  The Veteran has current diagnoses of major depressive disorder and anxiety disorder, and the evidence is in equipoise on whether these diagnoses are etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder and anxiety disorder have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for PTSD.  

The record reflects that the Veteran has been diagnosed with more than one psychiatric condition.  As such, the Board has restyled the Veteran's claim more broadly to reflect all current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In March 2017, the Veteran notified the Board that he did not want a Board hearing.

Service connection for an acquired psychiatric disorder

The Veteran contends that service connection for an acquired psychiatric disorder is warranted.  He contends that the acquired psychiatric disorder(s) stem from his service in a combat zone in Korea.  See the June 2016 notice of disagreement, March 2018 attorney brief.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125 (a).

The newer DSM 5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM 5.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in December 2017.  Thus, the newer DSM 5 applies to the present case.  

The Board notes initially that the Veteran's DD Form 214 reflect that the Veteran was assigned to the 9th Infantry Division of the Army.  Among his decorations are an Army of Occupation Medal (Germany) and a National Defense Service Medal.  The Veteran's service personnel and treatment records, however, are unavailable.  The RO requested the Veteran's military records from the National Personnel Records Center (NPRC) in January 2013.  The response indicated that the requested records were "fire related," and the Veteran was notified of this response.  The RO memorialized its attempts to obtain the personnel and treatment records in a November 2014 Formal Finding of a lack of information required to corroborate stressors.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

After review of all lay and medical evidence, the Board finds that the Veteran does not have a probative diagnosis of PTSD.  VA treatment records indicate that the Veteran has various mental health diagnoses, including cognitive disorder NOS, mood disorder due to general medical condition, and severe dementia NOS with psychotic symptoms (diagnosed in October 2011 and September 2014).  The earliest mention of PTSD in VA treatment records was in May 2012, when the Veteran's spouse reported that the Veteran had worsening PTSD symptoms.  The treating social worker indicated that the Veteran's nightmares may be related to his dementia, and that the Veteran's spouse was in denial about the Veteran's condition.  In September 2014, the Veteran was noted to have "possibly some symptoms of PTSD," but it was hard to assess because he could not remember the details of his military service.  In August 2015, the Veteran's daughter reported that the Veteran had "severe PTSD"; however, results of a PTSD screening were negative.  The sole diagnosis of PTSD by a medical professional was in March 2016 by a VA psychiatrist.  The psychiatrist indicated that that PTSD was a "diagnostic impression based on DSM 5 criteria."  In a March 2017, a licensed professional counselor (LPC) opined that the Veteran had diagnoses of major depressive disorder and anxiety disorder, but did not have PTSD.  

The Board finds that the probative value of the VA psychiatrist's diagnosis is outweighed by the other medical evidence of record.  The psychiatrist's diagnosis appears to be based on the opinions of Veteran's spouse and daughter, who have not been shown to have the medical training necessary to diagnose a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the VA psychiatrist did not explain what clinical tests, if any, or other information was used to render such a diagnosis, particularly in light of the Veteran's dementia and inability to remember his military service.  As such, a diagnosis of PTSD is not warranted, and without competent evidence of a current diagnosis, service connection cannot be awarded for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

However, service connection for major depressive disorder and anxiety disorder is warranted.  

As discussed above, in March 2017, C.K., LPC, conducted a clinical interview with the Veteran and his spouse, and reviewed pertinent VA records.  C.K. opined that the Veteran had diagnoses of major depressive disorder and anxiety disorder, the symptoms of which had remained consistent for over 50 years.  The Veteran had nightmares and was hypervigilant.  He also had crying spells and felt depressed and anxious on a consistent basis.  C.K. opined that it was highly likely that the Veteran's depression and anxiety had their origins in and are related to his military service in a combat zone during the Korean Conflict.  C.K.  is qualified as a professional counselor and his opinion is generally consistent with the record, as it is not undermined by any conflicting medical opinion.  Thus, it is probative evidence of a nexus.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek a VA examination to definitively opine on the etiology of any current psychiatric condition.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In this case, there is probative evidence of a nexus between the Veteran's depression and anxiety and his military service, and the Board has a heightened duty to consider benefit of the doubt due to the unavailability of service personnel and treatment records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for major depressive disorder and anxiety disorder is warranted.


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Peter J. Meadows, Attorney at Law

Department of Veterans Affairs


